DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 3, 2020, June 4, 2021, September 1, 2021 and August 2, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, “the driven treatment head and the handle portion…being pivotable with respect to each other…” (as in claim 12),  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Also, “a first pivot axis” (as in claim 12),  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
 And, “the universal joint” (as in claim 13), must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the coupling elements of the second pair of coupling elements" in Lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. In order to expedite prosecution, the examiner has interpreted claim 5 as disclosing; “wherein the separable coupling comprises a second resilient element that is arranged to push coupling elements of a second pair of coupling elements…” However, appropriate correction is required. 
Claim 11 discloses that, “forces that are usually applied in the reverse motion direction during operation of the personal care device…” There is insufficient antecedent basis for this limitation in the claim. In order to expedite prosecution, the examiner has interpreted claim 11 as disclosing; “forces that are usually applied in a reverse motion direction during operation of the personal care device…” However, appropriate correction is required.  In addition, claim 11 also discloses that, “a biasing force that is larger than the force that are usually applied…” However, it is unclear what value the usual force would be. Is it always the same force? How does the resilient element have different biasing forces? What structure of the resilient element provides the different biasing forces? 
Claim 12 discloses that, “the driven treatment head and the handle portion are arranged for being pivotable with respect to each other around at least a first pivot axis…” However, it is unclear how the driven treatment head (10) and the handle portion (20) can pivot with respect to each other while the pair of mechanical connectors (12 and 22, see paragraph 19 and Figure 1a) are connected to each other. In other words, because the mechanical connectors are formed on the outer surface of each of the driven treatment head (10) and the handle portion (20) and are used for “mechanically connecting the head portion 10 and the handle portion 20 together”, (see paragraph 19), how can the head portion pivot with respect to the handle portion? Is there some internal portion of the head that pivots relative to the handle?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-8, 10 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schaefer (WO 2005046506, translation included herewith). 

In reference to claim 1, Schaefer discloses a personal care device comprising; a head portion (13) having a driven treatment head (12), a handle portion (1) having a drive unit (i.e. the motor within handle 1 which is not shown but described in the following portion of the translation; “The handpiece 1 comprises a plastic housing and all the components required for operation, such as an electric motor, a transmission, accumulators or batteries, a control and the like. These components are in the housing and are not shown.” ) for providing a motion (note; a rotary motion is disclose by the following portion of the translation; “a shaft 2…executes a small torsional vibration about its longitudinal axis”) having a motion direction (not specifically disclosed but would inherently be a clockwise direction or a counterclockwise direction) and a drive train (formed from 2 and 11) extending between the drive unit and the driven treatment head for transmitting the motion from the drive unit to the driven treatment head (Figures 1 and 3), the drive train comprising a separable coupling (Figures 1 and 3); the separable coupling comprising a first coupling part (2) having a first coupling element (8), a second coupling part (11) having a second coupling element (36), the first and the second coupling elements being separably engaged with each other (Figures 1 and 3) and a resilient element (35) biasing the first coupling element and the second coupling element against each other so that the first and second coupling elements are engaged in a gap-free manner along the motion direction (Figures 1-10).

In reference to claim 2, Schaefer discloses that the resilient element is arranged for biasing a force transmission surface of the first coupling element and a force transmission surface of the second coupling element against each other (Figure 7). 

In reference to claim 3, Schaefer discloses that the motion is a rotary motion (note; a rotary motion is disclose by the following portion of the translation; “a shaft 2…executes a small torsional vibration about its longitudinal axis”), in particular wherein the drive train comprises a first shaft (2) and a second shaft (11) that are coupled by the separable coupling (Figure 7), the first shaft being coupled with the drive unit and the rotary motion is a motion around the longitudinal axis of the first shaft and the motion direction is circumferential with respect to the first shaft (Figure 7 and see the portion of the translation above). 

In reference to claim 6, Schaefer discloses that one of the first or second coupling elements is realized as a receptacle (8) and the other one of the first and second coupling elements is realized as a projection (36), in particular as a pin, that is in separable engagement with the receptacle (Figures 2 and 7). 

In reference to claim 7, Schaefer discloses that the receptacle has an open end along a separation direction (i.e. which is along the longitudinal length of shaft 2) and wherein a chamfer is formed at the open end of the receptacle (see figure below).
[AltContent: textbox (Chamfer)][AltContent: arrow][AltContent: ][AltContent: textbox (Open end)]
    PNG
    media_image1.png
    249
    295
    media_image1.png
    Greyscale


In reference to claim 8, Schaefer discloses that the resilient element (35) is integral with one of the first or second (36) coupling parts (Figure 3). 

In reference to claim 10, Schaefer discloses that the resilient element comprises a spring arm (35) arranged to be deflected when the coupling is in the coupled state (Figure 7).  

In reference to claim 14, Schaefer discloses at least one pair of separable mechanical connector elements (at 30 and 7) for mechanically connecting the handle portion and the head portion (see Figure 7).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4, is rejected under 35 U.S.C. 103 as being unpatentable over Schaefer (WO 2005046506, translation included herewith) in view of Guo (CN106983569, translation included herewith). 

In reference to claim 4, Schaefer discloses the claimed invention as previously mentioned above and further discloses that the first and second coupling elements form a first pair of coupling elements (Figure 7), but lacks, the separable coupling comprises at least a second pair of coupling elements, in particular comprises at least three pairs of coupling elements. 
However, Guo teaches that it is old and well known in the art at the time the invention was made to provide a separable coupling (Figures 2 and 3) comprising at least a second pair of coupling elements, in particular comprises at least three pairs of coupling elements (31 and 51 in Figure 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the separable coupling, of Schaefer, with the known technique of providing a separable coupling with at least three pairs of coupling elements, as taught by Guo, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more effectively prevents unwanted disconnection during normal operation (because more coupling elements are provided) and which provides a damping buffer action, so that vibration of the eccentric wheel and the brush head will not be transmitted to the output shaft of the motor thereby increasing the useful life of the device. 

Claim 5, is rejected As Best understood under 35 U.S.C. 103 as being unpatentable over Schaefer (WO 2005046506, translation included herewith) in view Jousson et al. (5365627) and Iwahori et al. (2013/0198980) or Klein (4506400).  
	
	
In reference to claim 5, As Best understood, Schaefer discloses the claimed invention as previously mentioned above, but lacks, the separable coupling comprising a second resilient element that is arranged to push coupling elements of a second pair of coupling elements against each other so that force transmission surfaces of the second pair of coupling elements interact with each other when the motion direction is reversed. 
However, Jousson et al. teach that it is old and well known in the art at the time the invention was made to provide a separable coupling (at 28 and 30, Figure 1) comprising a second resilient element (52) that is arranged to push coupling elements (i.e. 56 and 60) of a second pair of coupling elements (Figure 12) against each other so that force transmission surfaces of the second pair of coupling elements interact with each other (Figure 1-14). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the separable coupling, of Schaefer, with the known technique of providing, a separable coupling with a second resilient element arranged to push coupling elements of a second pair of coupling elements, as taught by Jousson et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more effectively maintains the engagement between the head portion and the handle portion yet still allowing for the coupling to be releasable as needed by the user. In addition, Iwahori et al. teach that it is old and well known in the art at the time the invention was made to provide a personal care device with a reversible motor (see claim 1). And, Klein teaches that it is old and well known in the art at the time the invention was made to provide a personal care device with a reversible motor (1, see abstract).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the motor, of Schaefer, with the known technique of providing, a reversible motor, as taught by Iwahori et al. or Klein, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device having an adjustable motor that can be reversed thereby more effectively removing material from a particular surface being cleaned. 

Claim 9, is rejected under 35 U.S.C. 103 as being unpatentable over Schaefer (WO 2005046506, translation included herewith) in view of Bresselschmidt et al. (2014/0352091). 	
	
In reference to claim 9, Schaefer discloses the claimed invention as previously mentioned above and further discloses that; “The brush part 13 has a brush shaft 12 - preferably made of plastic - in which a push-on part 11 - preferably also made of plastic”, but lacks, specifically disclosing that the plastic material is a polyoxymethylene material. 
However, Bresselschmidt et al. teach that it is old and well known in the art at the time the invention was made to form the components of a separable coupling (20) extending between a head (12) and a handle (16) from polyoxymethylene material (Paragraphs 32, 36, 37, 42 and 65). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the plastic material, of Schaefer, with the known technique of forming a plastic material as polyoxymethylene, as taught by Bresselschmidt et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device having a separable coupling formed from a harder plastic thereby more effectively stabilizing the coupling and which extends the useful life of the device. 
		
Claim 11, is rejected As Best understood under 35 U.S.C. 103 as being unpatentable over Schaefer (WO 2005046506, translation included herewith) in view Iwahori et al. (2013/0198980) or Klein (4506400).  
	
	
In reference to claim 11, As Best understood, Schaefer discloses the claimed invention as previously mentioned above and further discloses that the resilient element is designed to provide a biasing force during operation of the personal care device because the resilient element (35) has met all of the structural limitations of the claims, but Schaefer lacks, a reverse motion direction. 
However, Iwahori et al. teach that it is old and well known in the art at the time the invention was made to provide a personal care device with a reversible motor (see claim 1). And, Klein teaches that it is old and well known in the art at the time the invention was made to provide a personal care device with a reversible motor (1, see abstract).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the motor, of Schaefer, with the known technique of providing, a reversible motor, as taught by Iwahori et al. or Klein, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device having an adjustable motor that can be reversed thereby more effectively removing material from a particular surface being cleaned.

Claims 12 and 13 are rejected As Best understood under 35 U.S.C. 103 as being unpatentable over Schaefer (WO 2005046506, translation included herewith) in view of Moskwinski (3859684). 
	
	
In reference to claim 12, As Best understood, Schaefer discloses the claimed invention as previously mentioned above, but lacks, the driven treatment head and the handle portion are arranged for being pivotable with respect to each other around at least a first pivot axis, in particular wherein the total pivot angle around the first pivot axis lies in a range of between 1 degree to 50 degrees. 
However, Moskwinski teaches that it is old and well known in the art at the time the invention was made to provide a personal care device having a driven treatment head (19) and a handle portion (11) that are arranged for being pivotable with respect to each other around at least a first pivot axis (Figures 1 and 3), in particular wherein the total pivot angle around the first pivot axis lies in a range of between 1 degree to 50 degrees (Figure 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the connection between the driven treatment head and the handle portion, of Schaefer, with the known technique of providing a pivotal connection between a driven treatment head and a handle portion, as taught by Moskwinski, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which give the proper brushing action as need by the user during normal operation. 

In reference to claim 13,  Moskwinski discloses that the coupling is a universal joint (20, Figure 3). 

Claim 15, is rejected under 35 U.S.C. 103 as being unpatentable over Schaefer (WO 2005046506, translation included herewith) in view of McDougall (5617601). 
	
	
In reference to claim 15, Schaefer discloses the claimed invention as previously mentioned above, but lacks, the resilient element being formed from spring metal. 
However, McDougall teaches that it is old and well known in the art at the time the invention was made to provide a personal care device having a resilient element (516, Figure 8b) that is formed from spring metal (Column 5, Lines 12-16). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the material of the resilient element, of Schaefer, with the known technique of providing a resilient element formed from spring metal, as taught by McDougall, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device that is more rigid thereby extending the useful life of the device. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miller (5412827) also teaches of providing a pivotal connection between a head (2) and a handle (1, Figures 1-3). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723